COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Ken Leong Chong v. The State of Texas

Appellate case number:     01-20-00051-CR

Trial court case number: 17-DCR-080485

Trial court:               240th District Court of Fort Bend County

        The clerk’s record does not include a copy of the trial court’s certification of appellant’s
right of appeal. See TEX. R. APP. P. 25.2(d), 34.5(a)(12), 37.1; see also Ex parte Tarango, 116
S.W.3d 201, 203 (Tex. App.—El Paso 2003, no pet.). If the trial court executed a certification,
the trial court clerk is directed to supplement the clerk’s record with this certification. If no
certification has been executed, we direct the trial court to immediately conduct a hearing at which
a representative of the Fort Bend County District Attorney’s Office and appellant’s counsel, if any,
shall be present. Appellant shall also be present for the hearing in person or, if appellant is
incarcerated, at the trial court’s discretion, appellant may participate in the hearing by closed-
circuit video teleconferencing.1
       We direct the trial court to:
           1) Execute a certification of appellant’s right to appeal; and
           2) Make any other findings and recommendations the trial court deems appropriate.

See TEX. R. APP. P. 25.2(a)(2), (d), (f), 34.5(a)(12), (c)(2), 37.1.

       The trial court shall have a court reporter, or court recorder, record the hearing. The trial
court clerk is directed to file a supplemental clerk’s record containing the certification of



1      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On request of appellant, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       representing the State.
appellant’s right to appeal and any other findings, recommendations, and orders of the trial court,
with this Court no later than 15 days from the date of this order. See TEX. R. APP. P. 34.5(c)(2).
         The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s record
is filed with the Clerk of this Court. The court coordinator of the trial court shall set a hearing date
and notify the parties.
       It is so ORDERED.

Judge’s signature: ___Justice Richard Hightower________________
                    Acting individually  Acting for the Court


Date: ___April 28, 2020_____